UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E O F SPECIAL EDUCATION AND REHABILITATIVE S E R V I C E S

JAN 19 2001

Dear

Your letter of June 29, 2000 to Mr. Burkhardt has been forwarded to the Office of Special
Education Progra
In your letter, you express concerns about the need
for assistance for
others
Part B of the Individuals with Disabilities Education Act (Part B) is a Federal program
administered by OSEP. A copy of the Part B regulations is enclosed for your review. Part B
authorizes the Federal government to provide funds to States, and through States, to local school
districts to meet the unique educational needs of eligible children with one or more of the
specified disabilities.
Part B requires States and local school districts to make a free appropriate public education
(FAPE) available to all children who are eligible to receive services under the Part B program.
To receive services under Part B, a child must be evaluated to determine whether the child is
eligible for services under Part B. The initial evaluation must be a full and individual evaluation,
which assesses all areas related to the suspected disability and uses a variety of assessment tools
and strategies. If your child qualifies for services under Part B, the school district must offer to
conduct a meeting to develop an individualized education program (IEP) for your child.
When a local school district conducts an IEP meeting, the child's parents are members of the IEP
team and must be invited to participate. Parents play a key role, along with school personnel in
developing, reviewing and revising, if necessary, a child's IEP; in determining the nature and
extent of the child's needs; and in the placement decision. Through the IEP process, a parent can
discuss with school officials different approaches that would appropriately meet their child's
unique needs.
I f the parent and the local school district staff cannot agree on the content of the IEP, the parent
can ask for a due process hearing, and an impartial hearing officer can make an independent
decision in order to resolve any disagreements. See 34 CFR Sections 300.500-300.517. A
mediation process must be available when a due process hearing is requested. A parent also has
the option of filing a complaint with the State if they believe that a public agency has violated a
requirement of Part B. The complaint procedures applicable to Part B are described in the
enclosed regulations at 34 CFR Sections 300.660-300.662.

MARYLAND AVE, s . w . WASHINGTON, D.C. 20202
Our mission/s to ensure equal access to education and to promote ed ucational e xcellence throughout the Nation.

Page 2

Under Part B, a child's education must be in the least restrictive environment in which the child's
IEP can be implemented. The least restrictive environment provisions contained in Part B
require that all eligible children, regardless of the nature or severity of their disabilities, be
educated to the maximum extent appropriate with children who are not disabled; and that special
classes, separate schooling, or other removal of children with disabilities from the regular
educational environment occurs only when the nature or severity of the disability is such that
education in regular classes with the use of supplementary aids and services cannot be achieved
satisfactorily. An explanation of the extent, if any, to which the child will not participate with
nondisabled children in the regular class, and other activities, consistent with Part B must be
included in a child's IEP.
If you have any questions about how the requirements of Part B are implemented in the State
where you reside, you can contact the State Director of Special Education at the address and
telephone number provided in the enclosed State Resource Sheet prepared by the National
Information Center for Children and Youth with Disabilities (NICHCY).
You can also obtain information about the disabilities defined in the Part B regulations by
contacting NICHCY at the following address and toll-free telephone number:
NICHCY
P.O. Box 1492
Washington, D.C. 20013
Telephone: 1(800) 695-0285 (Voice/TTY)
(202) 884-8200 (Voice/TrY)
• E-mail: NICHCY@aed.org
Gopher: gopher@aed.org
UR.L: http ://www.nichcy.org
I hope this information is helpful. If you need further assistance, please feel free to contact a
member of my staff, Dr. Kenneth Kienas, at (202) 205-9057.

Sincerely,
Kenneth R. Warlick
Director
Office of Special Education Programs

Enclosures

